PER CURIAM.
M.G., the natural mother of M.L. and R.G. II, appeals the order of disposition adjudicating her children dependent and relinquishing the court’s jurisdiction over the case. • The Department of Children and Families properly concedes that the trial court committed reversible error in failing to hold a disposition hearing as required by section 89.521, Florida Statutes. See § 39.521(1), Fla. Stat. (“A disposition hearing shall be conducted by the court, if the court finds that the facts alleged in. the petition for dependency were proven in the adjudicatory hearing, or if the parents or legal custodians have consented to the finding of dependency or admitted the allegations in the petition, have failed to appear for the arraignment hearing after proper notice, or have not been located despite a diligent search having. been conducted.”). Accordingly, we reverse and remand for a properly noticed disposition hearing as required by section 39.521.
REVERSED AND REMANDED.
TORPY, C.J., EVANDER and COHEN, JJ., concur.